Citation Nr: 1455935	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1989 to December 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in September 2013.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

It is at least as likely as not that the Veteran is in need of regular aid and attendance of another person due to his service-connected disability.


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance of another person are more nearly approximated.  38 U.S.C.A. § 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks SMC under 38 U.S.C.A. § 1114(s) (2014) which provides that SMC  will be granted if a Veteran has a service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent or more, or is permanently housebound by reason of a service-connected disability or disabilities.  See also 38 C.F.R. § 3.350(i) (2014).  

Under the pertinent criteria, the law provides that SMC is payable if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350 (2014).  The criteria for determining that a Veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a) (2014). 

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the: 

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 

(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; 

(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; 

(4) Inability to attend to the wants of nature; or 

(5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2014). 

A Veteran who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bed rest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id.  

SMC is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014). 

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the issue is adjudicated on the basis of the record, keeping in mind the benefit of the doubt.

Analysis

The Veteran is currently service connected for neurocardiogenic vasovagal syncope, evaluated as 100 disabling; colostomy for removal of coin with elective appendectomy, evaluated as 0 percent disabling; and colostomy scar, evaluated as 10 percent disabling.

According to an April 2011 examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the examiner indicated the Veteran was not confined to bed, and was able to feed himself and prepare simple meals and meals in a microwave.  She added that he was careful around hot stoves due to the risk of a syncope episode.  The Veteran did not need assistance in bathing or tending to other hygiene needs.  The Veteran was not legally blind, did not require nursing home care, and did not require medication management.  The Veteran was found competent to manage his financial affairs.

On physical evaluation, the examiner said the Veteran was well groomed, clean, alert, oriented, and in no distress.  She noted no upper or lower extremity restrictions, nor any restrictions of the spine, trunk, or neck, and observed that the Veteran did not require locomotive aids or the assistance of another person to ambulate.  She reported that the Veteran's syncope could cause him to lose consciousness at times.  She said it was variable in onset and timing, and it restricted the Veteran's ability to drive anywhere and could limit his activities of daily living at times.  She noted that the Veteran's ability to leave his house varied according to his syncope, adding that the Veteran could usually gauge when he was not feeling well and stay at home during those times.  She added that the Veteran typically felt the need to stay home around 12 to 15 days per month.  

In an April 2011 statement, the Veteran reported that he could not drive and that his wife drove him everywhere.  He said he should not be alone in the event that he hit his head or fell and injured himself.  He also said he could not bathe alone or cook hot meals, adding that his wife tended to his needs.

According to an October 2011 examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the examiner did not indicate whether the Veteran was confined to his bed, but stated that the Veteran was able to feed himself.  He noted that the Veteran was not able to prepare his own meals, explaining that the Veteran was unable to stand at a stove because of the high risk of injury from passing out during a syncope episode.  The examiner noted the Veteran needed assistance in bathing and tending to other hygiene needs, but provided no explanation.  The Veteran was found not to be legally blind nor in need of nursing home care.  The examiner indicated the Veteran needed medication management and was prescribed Lexapro for his "[posttraumatic stress disorder] (PTDS)/ depression / anxiety."  The examiner was deemed competent to manage his financial affairs.

On physical evaluation, the Veteran was found to have good posture and appropriate appearance.  No restrictions were noted as to his upper and lower extremities and spine, truck, and neck.  The examiner reported that the Veteran had unprovoked syncope episodes without warning, and also had depression or anxiety with PTSD.  He added that the Veteran needed to be monitored by someone 24 hours a day for driving, cooking, climbing ladders, and other tasks the Veteran was forbidden to do.  The examiner also noted that the Veteran's ability to leave the house varied, sometimes 2 to 5 times a day, sometimes daily, but at a minimum 3 to 4 times per week.

In a statement dated June 2011 but received October 2011, the Veteran wrote that his wife took care of him most of the day.  He said that he was unable to cook, drive, or bathe alone, and that he required constant attendance to ensure his safety and wellbeing.  

In an October 2011 statement, the Veteran's wife wrote that she performed many tasks for the Veteran to help care for him, including driving him to doctor appointments or to family visits as the Veteran was unable to obtain a driver's license.  She said she was around 90 percent of the time to care for the Veteran, and witnessed 1 to 2 of his syncope episodes per week.  She said she and the Veteran had two sons and other family members at the house, so the Veteran was never alone.  She reported that she cooked all the meals, did all the laundry and cleaning, and spent a great deal of time watching over the Veteran.  The Veteran's wife also noted that on many occasions, the Veteran had been sitting at the table in a chair and that a syncope episode would leave him under the table.  She said that the Veteran loved being outdoors and that when he went outside, she either accompanied him or kept watch from indoors.  She noted that when the Veteran showered, she had to be nearby to assist.  She reiterated that the Veteran's syncope affected the entire family because it meant that the Veteran could never be alone.

The Veteran was afforded a VA examination in January 2012.  The Veteran reported occasionally staying in bed because of feeling dizzy or drained, but usually awoke between 6:00 and 9:00 AM.  His wife prepared all his meals, but he said that if necessary he could get himself cereal or use the microwave.  He watched television all day, read, or played videogames.  He stated that he did go outside but did not perform any chores.  He reported occasionally going into town with his father, but did not drive.  He said that his wife was with him nearly all day, absent a couple hours every 3 days when she ran an errand.  During those times the Veteran said he would think before doing something and usually waited until her return.  He reported that his wife helped him bathe, but that he was able to dress himself, with assistance from his wife 30 to 40 percent of the time.  He said he was aware of the family's finances but did not deal with bills due to an overdraft incident.  He also said he wanted to be cautious regarding his syncope and did not want to be left alone.  

The examiner noted that the Veteran was not permanently bedridden or currently hospitalized.  She said the Veteran was able to travel beyond his current domicile.  She noted the Veteran did not use an orthopedic or prosthetic appliance.  As to his ability to protect himself from daily hazards or dangers, she noted the Veteran became dizzy on a weekly but less than daily basis, had mild (occasional) memory loss, and had trouble moving due to his imbalance on a less than weekly basis.  She said there were no other body parts or system impairments that affected his ability to protect himself from his environment, and that he could perform all self-care functions.  

As to limitations, the examiner noted the Veteran was able to walk up to a few hundred yards without the assistance of another person, required no aid with ambulation, was unrestricted in his ability to leave the house, noted that his functional impairments were not permanent, and indicated that he had normal functioning of his upper and lower extremities.  She also observed that his cervical and thoracolumbar spine had no limitation of motion or deformity.  Although the examiner checked yes to the question of whether the Veteran's best corrected vision was 5/200 or worse in both eyes, this answer appears to be in error as it does not comport with her discussion of his functional disabilities elsewhere in the examination report.  With respect to the Veteran's competency, she indicated he knew the amount of his benefit payment and his monthly bills, but did not prudently handle payments or personally handle money and pay bills.  She added, however, that she believed the Veteran to be capable of managing his financial affairs.

In his June 2012 VA Form-9, the Veteran reiterated that he was unable to drive due to his service-connected disabilities, which also made him dizzy and occasionally caused him to pass out.  He added that he was unable to take showers and instead took baths, and that his wife helped him enter and exit the tub.  He also wrote that without the assistance of his wife or someone with him he would be living on toast and cereal and what he could cook in the microwave since he was deathly scared of an activated stove due to the possibility of becoming dizzy and falling into it.  

During his September 2013 videoconference hearing, the Veteran testified that since August 1, 2013, he had experienced 7 syncope episodes (passing out completely), and 19 pre-syncope episodes (becoming dizzy, lightheaded, etc.).  The Veteran stated that his wife was around whenever he used the bathroom and helped whenever he had an episode there.  See September 2013 Hearing Transcript, pp. 4-8.  The Veteran also stated that he felt he was housebound because of safety reasons for himself and others.  Id., at 21.  The Veteran's wife said he would leave the house to visit other family members, and the Veteran reported that he left the property once per week.  Id. at 22.  His wife also reported that she was always right by his side, and that she drove him everywhere.  Id. at 24.  

The statements of record from the Veteran and his wife, together with medical evidence of record, suggest that the Veteran requires the regular aid and attendance of another person due to service-connected disability.  The Board notes the Veteran's reports of requiring assistance with bathing, dressing and at times toileting.  The Board notes that the January 2012 VA examiner stated that the Veteran was able to perform all functions of self-care.  However, in her report of the Veteran's typical daily activities, the examiner specifically noted the Veteran's difficulties with "attending to the wants of nature" unsupervised, as well as his wife's regular assistance with his bathing.  The examiner also noted that the Veteran's wife helped him dry off and get dressed "at least 30 to 40 percent of the time."  These statements contradict the conclusion that the Veteran is able to independently perform all functions of self-care.

Moreover, the unique nature of the Veteran's neurocardiogenic vasovagal syncope also suggests that the Veteran is unable to protect himself from the hazards of his daily environment.  Specifically, the Board noted the various reports from the Veteran and his wife that the unpredictable nature of the Veteran's syncope episodes meant that he was never left alone, and required supervision in basic activities of daily living.  The Veteran testified to injuries he had incurred as a result of syncope episodes, including bumps on the head and tendonitis from falling on his wrists.  See Hearing Transcript, pg. 6.  Therefore, aid and attendance is also necessary in order to protect the Veteran from the hazards or dangers incident to his daily environment.

Under these circumstances, the Board finds the evidence at least in relative equipoise on the question of whether the Veteran is so helpless as to need regular aid and attendance.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102 (2014).

Accordingly, an award of SMC, based on the Veteran's need for aid and attendance, is warranted.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014).  As SMC based on aid and attendance is now established, the claim for SMC at the housebound rate is moot because SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) results in a greater monetary award than SMC at the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.


ORDER

An award of SMC, based on the Veteran's need for aid and attendance is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


